Cleveland v Gregory C. Perry, M.D., FDR Med. Servs., P.C. (2019 NY Slip Op 06307)





Cleveland v Gregory C. Perry, M.D., FDR Med. Servs., P.C.


2019 NY Slip Op 06307


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


618 CA 18-01138

[*1]TAMMY A. CLEVELAND, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF MICHAEL E. CLEVELAND, DECEASED, PLAINTIFF-APPELLANT-RESPONDENT,
vGREGORY C. PERRY, M.D., FDR MEDICAL SERVICES, P.C., KALEIDA HEALTH AND KALEIDA HEALTH/DEGRAFF MEMORIAL HOSPITAL, DEFENDANTS-RESPONDENTS-APPELLANTS. (APPEAL NO. 2.) 


BURKWIT LAW FIRM, PLLC, ROCHESTER (CHARLES F. BURKWIT OF COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.
SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS GREGORY C. PERRY, M.D., AND FDR MEDICAL SERVICES, P.C.
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS KALEIDA HEALTH AND KALEIDA HEALTH/DEGRAFF MEMORIAL HOSPITAL. 

	Appeal and cross appeals from an order of the Supreme Court, Niagara County (Frank Caruso, J.), entered May 8, 2018. The order granted in part defendants' motions for summary judgment dismissing plaintiff's complaint. 
It is hereby ORDERED that the order so appealed from is unanimously modified on the law by granting that part of the motions of defendants seeking summary judgment dismissing the sixth and eighth causes of action, and as modified the order is affirmed without costs.
Same memorandum as in Cleveland v Perry ([appeal No. 1] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court